                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

SEAN P. DePAEPE, #A6017809    )               CIV. NO. 19-00566 JAO-KJM
                              )
          Petitioner,         )               ORDER TO SHOW CAUSE AND
                              )               DISMISSING PETITION WITH
     vs.                      )               LEAVE TO AMEND
                              )
STATE OF HAWAI‘I,             )
                              )
          Respondent.         )
_____________________________ )

                    ORDER TO SHOW CAUSE AND
            DISMISSING PETITION WITH LEAVE TO AMEND

      Before the court is pro se Petitioner Sean P. DePaepe’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. ECF No.

1. The Court has reviewed the Petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Habeas Rule[s]”).

Because the Petition fails to (1) name a proper respondent, and (2) show that

DePaepe’s claims are timely, fully exhausted, and based on federal law, it appears

that DePaepe “is not entitled to relief in the district court.” Habeas Rule 4. The

Petition is DISMISSED with leave to amend to allow DePaepe to cure its

deficiencies and show cause why this action should not be dismissed.
                                    I.    BACKGROUND1

       DePaepe challenges his conviction for Operating a Vehicle after License

and Privilege Have Been Suspended or Revoked for Operating a Vehicle under the

Influence of an Intoxicant, in violation of Hawai‘i Revised Statutes (“HRS”)

§ 291E-62(a), to which he pled guilty on March 14, 2018.2 The Circuit Court of

the Second Circuit, State of Hawai‘i (“circuit court”) sentenced DePaepe to a one-

year term of incarceration and entered judgment.

       On May 9, 2018, DePaepe filed a Motion to Set Aside Judgment, which the

circuit court denied on May 11, 2018. Pursuant to the Hawai‘i Rules of Appellate

Procedure (“HRAP”), DePaepe had thirty days within which to appeal this

decision, that is, until June 11, 2018. See HRAP 4(b).

       On August 5, 2019, DePaepe filed a notice of appeal of his criminal

conviction, docketed as CAAP-XX-XXXXXXX. On September 20, 2019, the Deputy

Prosecuting Attorney, County of Maui, filed a Statement Contesting Jurisdiction.



1
  These facts are taken from the Petition and the Hawai‘i State Judiciary database in State v.
DePaepe, No. 2DTC-17-004234 (Haw. 2d Cir. 2018), https://www.courts.state.hi.us (follow
“eCourt Kokua”; then follow “Case Search” for Case ID 2DTC-17-004234) (last visited Dec. 19,
2019). See United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
244, 248 (9th Cir. 1992) (acknowledging that courts may take “notice of proceedings in other
courts . . . if those proceedings have a direct relation to matters at issue”); Fed. R. Evid. 201(b).
2
  DePaepe says that he pled nolo contendere to this charge, but the docket in No. 2DTC-17-
004234 shows that he pled guilty.

                                                  2
On November 4, 2019, the Hawai‘i Supreme Court Office of the Chief Clerk

notified DePaepe that the time for filing his Statement of Jurisdiction and Opening

Brief had expired. The Clerk informed DePaepe that the matter would be called to

the attention of the court for action on November 14, 2019, and told him that his

appeal may be subject to dismissal pursuant to HRAP 12.1(e) and 30. DePaepe’s

appeal remains pending as of December 27, 2019.

      DePaepe signed the Petition on October 4, 2019, and the Court received it

on October 21, 2019. DePaepe asserts that: (1) his alleged constitutional right to

operate a vehicle for his personal use was violated (Ground One); (2) he was on

Oahu when the ticket was written, thus, could not have violated HRS

section 291E-62(a) in Maui (Ground Two); (3) his plea and sentence are unlawful

and his attorney was “not acting on [his] behalf” (Ground Three); and (4) HRS

section 291E-62(a) is unconstitutional (Ground Four). Pet., ECF No. 1 at 5-10.

                      II. THE PETITION IS DISMISSED

      There are several problems with the Petition that must be cured before the

Court can order it served on Respondent. First, a petitioner seeking a writ of

habeas corpus must name the state officer having custody of him as the respondent

to the petition. See Habeas Rule 2(a); Ortiz Sandoval v. Gomez, 81 F.3d 891, 894

(9th Cir. 1996); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

                                         3
The correct respondent is normally the warden of the facility in which the

petitioner is incarcerated, or the chief officer in charge of state penal institutions.

See Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992). If DePaepe

elects to proceed with this action, he is DIRECTED to file an amended petition

naming the state official with the ability to release him from custody.

      Second, DePaepe’s appeal in CAAP-XX-XXXXXXX remains pending as of the

date of this Order. Before a state prisoner may challenge his conviction or

sentence in federal court he must fully exhaust state judicial remedies, either on

direct appeal or through collateral proceedings, by presenting the highest state

court available with a fair opportunity to rule on the merits of each and every issue

sought to be raised in federal court. See 28 U.S.C. § 2254(b)-(c); Granberry v.

Greer, 481 U.S. 129, 134 (1987); Rose v. Lundy, 455 U.S. 509 (1982); McNeeley

v. Arave, 842 F.2d 230, 231 (9th Cir. 1988). If state remedies have not been

exhausted, the district court must dismiss the petition. See Rose, 455 U.S. at 510;

Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988). DePaepe must clarify the

procedural posture of his appeal in CAAP-XX-XXXXXXX, or explain why exhaustion

should be waived.

      Third, a one-year statute of limitation applies to applications for writs of




                                            4
habeas corpus, subject to certain tolling conditions. See 28 U.S.C. § 2244(d)(1);3

id. § 2244(d)(2) (tolling the statute while a “properly filed” State post-conviction

petition is pending). DePaepe’s conviction became final after June 11, 2018,

thirty days after the circuit court denied his Motion to Set Aside Judgment when

the time for appeal expired. He then had until on or before June 11, 2019 to file a

timely federal habeas petition. See 28 U.S.C. § 2244(d)(1)(A). The Petition

appears time-barred on its face and is subject to dismissal absent equitable tolling.4

It is DePaepe’s burden to demonstrate that his claims are not time-barred,

however, and the Petition does not suggest any bases for tolling.



3
  Under 28 U.S.C. § 2244(d)(1), there is a one-year period of limitation on an application for
writ of habeas corpus by a person in custody pursuant to a state court judgment. The limitation
period runs from the latest of

       (A)     the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;

       (B)     the date on which the impediment to filing an application created by State
               action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing such by State action;

       (C)     the date on which the constitutional right asserted was initially recognized by
               the Supreme Court, if the right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on collateral review; or

       (D)     the date on which the factual predicate of the claim or claims presented could
               have been discovered through the exercise of due diligence.
4
  Equitable tolling is available when “extraordinary circumstances beyond a prisoner’s control
ma[d]e it impossible to file a petition on time.” Roy v. Lampert, 465 F.3d 964, 968 (9th Cir.
2006) (citation omitted); see also Holland v. Florida, 560 U.S. 631 (2010).

                                                 5
      Fourth, DePaepe fails to clearly allege “that he is in custody in violation of

the Constitution or laws or treaties of the United States,” because he fails to allege

any facts or specific Constitutional or statutory provisions in support of his claims.

See 28 U.S.C. § 2254(a). Habeas Rule 2 requires a federal habeas petition to state

the facts that support each ground for relief. See Habeas Rule 2(c)(2); see also

Mayle v. Felix, 545 U.S. 644, 654-55 (2005) (stating Habeas Rule 2(c) imposes a

“more demanding” pleading standard than the Federal Rules of Civil Procedure

require for ordinary civil cases). A federal habeas petitioner “is expected to state

facts that point to a real possibility of constitutional error.” Wacht v. Cardwell,

604 F.2d 1245, 1247 (9th Cir. 1979) (internal quotation marks and citation

omitted) (emphasis added). When, as here, a habeas claim makes only conclusory

allegations, the petitioner is not entitled to federal habeas relief. See James v.

Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations . . . [un]supported

by a statement of specific facts do not warrant habeas relief.” (citation omitted));

Jones v. Gomez, 66 F.3d 199, 204-05 (9th Cir. 1995) (same). If DePaepe elects to

proceed with this action by filing an amended pleading, he must clarify the federal

bases of his claims and allege facts in support.

      Finally, because mittimus entered on March 14, 2018, and DePaepe was

only sentenced to a one-year term of incarceration, it appears that he is no longer

                                           6
in custody for the sentence he challenges. See 28 U.S.C. § 2254 (stating that “a

district court shall entertain an application for a writ of habeas corpus . . . only on

the ground that he is in custody in violation of the Constitution or laws or treaties

of the United States” (emphasis added)). If true, it appears that his challenge of

this conviction was moot when the Petition was filed. See Maleng v. Cook, 490

U.S. 488, 492 (1989) (holding that a person is not “in custody” under a conviction

after the sentence imposed for it has fully expired).

                               III.   CONCLUSION

      (1) The Petition is DISMISSED with leave granted to amend on or before

January 27, 2020. Failure to timely file an amended petition that cures the

deficiencies noted above will result in dismissal of this action without prejudice.

      (2) If DePaepe elects to file an amended petition, he is ORDERED TO

SHOW CAUSE why this action should not be dismissed. To show cause,

DePaepe must file an amended petition on court forms that (a) names a proper

respondent; (b) clarifies the conviction and sentence that he challenges; and (c)

explains the facts, federal bases, exhaustion, and timeliness of his claims.

      (3) In the alternative, DePaepe may NOTIFY the court in writing on or

before January 27, 2020, that he is voluntarily dismissing this action.

      (4) The Clerk SHALL send DePaepe a blank Petition under 28 U.S.C. §

                                           7
2254 for Writ of Habeas Corpus by a Person in State Custody so that he can

comply with the instructions in this Order.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawai‘i, December 27, 2019.




DePaepe v. State, No. 1:19-cv-00566 JAO-KJM; OSC ‘19 habeas DePaepe 19-566 (OSC, exh,
resp, sol, no fed basis)

                                           8
